WILKINS, Justice,
dissenting:
4 54 I respectfully dissent. I would affirm the decision of the juvenile court.
155 As the majority opinion notes, only the order of December 18, 2007, is before us on appeal. That order correctly denied Mr. Austin's "Motion for Determination of Rights Pursuant to Utah Code § 78-30-4.14" by which he attempted to revive his lost opportunity to establish a legal right to participate in the adoption proceeding then before the juvenile court. At the time of the December motion, Mr. Austin had taken no effective steps to preserve his claimed standing as the biological father of the child, and had failed to avail himself of the opportunities given him by the juvenile court.
*1183{56 On the record before it, the juvenile court could not have found Mr. Austin to have been the biological parent of the child, nor could it have found him to be the legal parent of the child. To have done so would have been without evidentiary support, and error.
157 Mr. Austin was not a party to the abuse, neglect and dependency proceeding against the child's biological mother. When he was named by the mother as the child's biological father, the juvenile court appointed counsel to protect Mr. Austin's interests as the putative biological father and offered Mr. Austin the opportunity to establish his biological relationship to the child through DNA testing. Mr. Austin failed to do so in a timely manner, and the juvenile court, in accord with various statutory mandates, proceeded to resolve the matter as to the only recognized parent, the mother, accepting her voluntary relinquishment of any claim of parental rights.
158 Again, as the majority opinion notes, on the termination of the biological mother's parental rights, the juvenile court lost jurisdiction to determine Mr. Austin's paternity of the child. Consequently, Mr. Austin's motion filed the day prior to the termination trial date seeking to intervene as a party and for paternity testing was untimely. Without establishing his legal relationship with the child, Mr. Austin had no standing to participate in the termination trial against the mother. And since the juvenile court had already ordered paternity testing for Mr. Austin, testing he could have availed himself of anytime after August 9, 2007 when the State and Mr. Austin agreed to it, his October motion was fatally untimely.
{59 Notwithstanding the majority's suggestion that the juvenile court should have somehow heard and resolved Mr. Austin's October 17 motion prior to the October 18 termination trial, no such mandate exists for the juvenile court. To the contrary, a motion filed on October 17, if considered at all, must allow all parties notice and a chance to respond. Appropriately, the juvenile court held a hearing one week later to consider and resolve Mr. Austin's motion.
T 60 The juvenile court's ruling was factually and legally correct, in all regards: The burden to establish his legal claim on the child rested on Mr. Austin; he had failed to do so; as such, he was a "legal stranger' to the child and the termination proceedings and could not be admitted as a party from which might accrue the due process rights he claimed; and finally, since the termination proceeding was concluded, no termination action remained in which Mr. Austin could intervene, and the juvenile court was without jurisdiction to act further on his request as it applied to establishing paternity.
61 Mr. Austin elected to not appeal this order. The order was final in that it resolved all remaining issues related to Mr. Austin's participation in any fashion in the child welfare case.
T 62 In December 2007, Mr. Austin filed a new motion in the adoption proceeding before the juvenile court, asking the juvenile court to determine that he was entitled to notice and hearing in the adoption proceeding because he had met the requirements of Utah Code section 78-80-4.14 (Supp.2007). The juvenile court denied the motion on December 18, 2007 on the basis that Mr. Austin had still failed to establish his paternity and was therefore still a 'legal stranger' to the child; therefore his consent was not required for any adoption. This order Mr. Austin appeals.
1 63 The juvenile court was absolutely correct in its order of December 2007. Mr. Austin had not established his paternity, or for that matter any other legally cognizable relationship with the child, and as such was entitled to no more notice than any other stranger to the child. The operative fact found by the juvenile court is that Mr. Austin had not established his paternal relationship with the child. On appeal, Mr. Austin does not dispute this factual finding. He argues that he has yet to be given the opportunity to do so. This, of course, is incorrect. As Mr. Austin indicated at argument before us, a paternity action was pending in the district court at that very time. Nothing prevented Mr. Austin from filing such an action at any time from conception of the child until the present. In August of 2007 the juvenile *1184court made clear that establishing a legal father-to-child relationship was necessary for Mr. Austin to participate in the proceedings, and by extension, to receive any process, due or otherwise, in the course of those proceedings.
§ 64 In my view, the language of 78-30-4.14 is not ambiguous in any meaningful way. The clear intention of the statute, and the overall title, is to provide an unambiguous way for a man claiming fatherhood to protect himself from just such consequences as Mr. Austin now faces. However, because of the exceptionally strong federal and state policies on the speed with which children must be placed in a permanent and healthy relationship, biological parents and putative biological fathers have a very restricted time within which to take legal steps to protect any claim to parental rights. The statute here requires a putative father to take action sooner if a child is less than six months old when placed for adoption. However, it clearly does not permit the putative father of a child more than six months old when placed for adoption to enjoy an unending opportunity to establish paternity. When, as here, a putative father delays the completion of an adoption for a period of years, the majority would interpret the statute to allow any act seeking to establish paternity during that period to be legally effective, so long as it is complete prior to the adoption becoming final. I do not agree with this interpretation.
T 65 I read 78-80-4.13 to require any action by the putative father to be "consistent with Subsection (8)(d)" in that it must be filed within the time specified in 8)(d). In this, I differ from my colleagues.
T66 I would affirm the judgment of the juvenile court. Mr. Austin's failure to act timely to establish his claim of fatherhood has denied him that chance. The right of the child to a permanent set of parents with which to build a life is paramount.